DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive arguments filed on Oct 26, 2020, the claims 1-2, 4, 6-7, 9-23 are pending for examination.
Claims: 3,5,8 (Canceled)

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 6-7, 9-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6, 9-23  rejected under 35 U.S.C. 103 as being un-patentable over Dattagupta (US 2012/0317619 A1), in view of Anslot (US 2015/0304836 A1).
Regarding claim 1,
Dattagupta teaches, a method comprising:
determining, based on a user device connecting to a network device via a first service set identifier, an identifier of the user device and an identifier of the network device (
See fig. 1B(130-client device), fig. 3(#302)and paragraph [0021] line 4-10, Dattagupta teaches, A client device is connected to the first access point (AP) using first SSID (service set identifier) and first authenticated key/ID,  Note: first authenticated key (i.e. identifier) is associated to both first wireless access point (AP) and client device [0019], and;
sending, to a computing device, based on the user device connecting to the network device via a second service set identifier, the identifier of the user device and the identifier of the network device (See fig. 3(#302), and para [0021] line 6-10, determine whether the client device is authorized to connect to the second virtual access point, Note: second authenticated key(i.e. identifier) is associated to both second wireless access point (AP) and the claimed computing device is equivalent to the prior art “host device”. and;
Para [0058] line 3-11, The client device’s last connection is SSID 232, and store 232, and the client device moved/roamed to the coffee shop (second-public network) and the client device is replaced SSID 232, and connected public SSID, that means, SSID 232 is sent to the second network and connected to the public SSID. 
The device is authorized to connect the second access point, and request to transmit SSID and credential (i.e. SSID is associated to first access point), and SSID is encrypted and transmitted, and finally device is established connect to second access point. Note: request SSID means it was indicated that the device was associated to the first access point/network).
Dattagupta teaches the device is connected in to the second access point/second network coffee shop (para [0062]) but does not explicitly teach, 
sending to the user device via the second service set identifier, based on the indication, one or more packets associated with the first service set identifier. 
In analogous art, 
Anslot teaches, sending to the user device via the second service set identifier, based on the indication, one or more packets associated with the first service set identifier ( 
See para [0013]-[0014] A client device/mobile is registered with a home network, and the client device roamed to the visited/foreign network using visited identifier (i.e. STP, V-MSC/VLR, V-SGSN)called second identifier), and;
Para [0057] The device is roamed to the visited network (i.e. second network) from home network. And [0058] all identifiers are provisioned from the home network. 
 line 1-2, IP packet sends to the visited network, note: access IP packet means get data through set identifier; and 
Para [00127] the visited network is achieved through sending from the home network all data (address of the MLR and identifiers) for provisioning. Note: visited network (second network, home network (first network))
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data accessible through a second location of Dattagupta with one or more packets accessible from home network of Anslot. A person of ordinary skill in the art would have been motivated to do this to access a data/ IP packet from first network through second network (Anslot: [0003])

Regarding claim 2,
Dattagupta and Anslot teach claim 1,
Dattagupta teaches, the second service set identifier is associated with a public network (see para [0058] A client device 130(0) may be configured to only store the most recent SSID 232 and key 234 associated with the latest user lever wireless access point, such as a public wireless access point).
Dattagupta does not explicitly teach, wherein the first service set identifier is associated with a private network. 
In analogous art, 
the module (H-MLR) located in the home network accesses the content data repository (V-CDR) through a private network). 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data accessible through a second location of Dattagupta with wherein the first service set identifier is associated with a private network of Anslot. A person of ordinary skill in the art would have been motivated to do this to access a data/ IP packet from first network through second network (Anslot: [0003]).

Regarding claim 4,
Dattagupta and Anslot teach claim 1,
Dattagupta further teaches, further comprising sending via the first service set identifier, one or more packets were sent via the second service set identifier by the user device (see para [0045] the smart network host device 120 broadcasts one or more beacon packets that include SSID 212 so client devices 130.) .

Regarding claim 6,
Dattagupta and Anslot teach claim 1,
Dattagupta further teaches, wherein the  identifier of the user device comprises a MAC address of the user device (see para [0062] the smart network host device 120 may compare information associated with the client device 130(0), such as a MAC address corresponding to the wireless network interface of the client device 130(0).)
Regarding claim 10,
Dattagupta and Anslot teach claim 9,
Dattagupta further teaches, wherein the first service set identifier is associated with a local area network (see para [0026] the wireless network interface implements one or more well-known standards, such as the Institute of Electrical and Electronics Engineers (IEEE) standard 802.11, which defines a system for wireless local area networking.), and the second service set identifier is associated with a public network (see para [0058])

Regarding claim 11,
Dattagupta and Anslot teach claim 9,
Dattagupta further teaches, wherein the first identifier of the user device comprises a media access control address (see para [0062])
Regarding claim 12,
Dattagupta and Anslot teach claim 9, 
Dattagupta teaches, wherein user device connecting to the network via the first service set identifier comprises a dynamic host control request (see para [0026] the smart network host device 120 provides related services and protocols, such as dynamic host configuration protocol (DHCP)).
Regarding claim 14,
Dattagupta and Anslot teach claim 9, 

In analogous art, 
Anslot teaches, wherein one or more of the first network device and the second network device comprises a gateway (see para [0010] Some network operators have deployed wireless networks through several countries which allows avoiding the use of international gateways for roaming situation where the visited network and the home network belong to the same operator, and para [0038].)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data accessible through a second location of Dattagupta with one or more of the first network device and the second network device comprises a gateway of Anslot. A person of ordinary skill in the art would have been motivated to do this to access a data/ IP packet from first network through second network (Anslot: [0003])

Regarding claim 16,
Dattagupta and Anslot teach claim 15,
Dattagupta further teaches further comprising sending, based on the network address, one or more packets of another plurality of packets that were sent by the user device via the first service set identifier, to the network via the second service set identifier (see para [0045] the smart network host device 120 broadcasts one or more beacon packets that include SSID 212 so client devices 130.).

Regarding claim 17,
Dattagupta and Anslot teach claim 15, 
Dattagupta teaches, wherein the first identifier of the user device comprises a media access control address (see para [0062]) 
Regarding claim 18,
Dattagupta and Anslot teach claim 15, 
Dattagupta teaches, wherein the one or more stored identifiers of the user device comprises a MAC address (see para [0062])
Regarding claim 21,
Dattagupta and Anslot teach claim 1, 
Dattagupta teaches, further comprising assigning, by the computing device, the identifier of the user device to one or more of a virtual local area network label (see para [0019]), or a multiprotocol label switching label.

Claim 9 recites all the same elements of claim 1. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 9.
Claim 13 recites all the same elements of claim 4. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 4.
Claim 15 recites all the same elements of claim 1. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 15.
Claim 19 recites all the same elements of claim 6. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 19.
Claim 20 recites all the same elements of claim 10. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 20.
Claim 22 and 23 recites all the same elements of claim 1. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 22 and 23.

Claims 7 is rejected under 35 U.S.C. 103 as being un-patentable over Dattagupta (US 2012/0317619 A1), in view of Anslot (US 2015/0304836 A1), and further in view of Huang (US 2012/0317637 A1).
Regarding claim 7,
Dattagupta and Anslot teach claim 1,
Dattagupta and Anslot fail to teach, further comprising assigning, by the computing device, based on the user device connecting to the network device via the first 2ATTORNEY DOCKET NO.: 26141.0144U1 APPLICATION NO. 14/188,084 service set identifier, the identifier of the user device to a network address for routing, to the user device via the second service set identifier data 

In analogous art,
Huang teaches, further comprising assigning, by the computing device, based on the user device connecting to the network device via the first 2ATTORNEY DOCKET NO.: 26141.0144U1 APPLICATION NO. 14/188,084 service set identifier, the identifier of the user device to a network address for routing, to the user device via the second service set identifier data (see fig. 1(122), and  para [0015] The network device 110 configures a first device 122 in the private network 120 by assigning the first device 122 with, inter alia, a public network IP address and a port number range that uniquely identifies the first device 122 in the private network 120.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data accessible through a second location of Dattagupta with Anslot further with the identifier of the user device to a network address for routing, to the user device via the second service set identifier data of Huang. A person of ordinary skill in the art would have been motivated to do this to send a data packet over the network one network to another network by using IP address (Huang: [0016])

Conclusion
                                                                                                     
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sm Islam whose telephone number is (571)270-0566. The examiner can normally be reached on M-F 8-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

Date: 12/25/2021
/SM Z ISLAM/Examiner, Art Unit 2457       

/RAMY M OSMAN/Primary Examiner, Art Unit 2457